—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), entered February 2, 1999, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
On September 10, 1996, the infant plaintiff fractured her arm on school premises during recess. A timely notice of claim, dated November 22, 1996, was filed against the school, its principal, the school district, and the district superintendent. A summons and complaint were filed on August 27, 1998. In light of the decision of the Court of Appeals in Henry v City of New York (94 NY2d 275) the complaint should be reinstated. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.